Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam (US 2006/281861) in view of Poullos (US 2009/0181180). Claim 1 evidenced by Volkov (Polydimethylsiloxane (PDMS), 2013, In: Drioli E., Giorno L. (eds), Springer-Verlag Berlin Heidelberg, Encyclopedia of Membranes, pg. 1-2).
Regarding Claims 1-2, Putnam teaches a process for coating an aircraft turbomachine component  with an erosion- resistant coating (abstract), the process comprising: depositing the erosion-resistant coating (abstract) on an aircraft turbomachine component made of a composite material or of a metallic material ([0020]), said erosion-resistant coating comprising a silicone polymer having a glass transition temperature of -150°C (polydimethyl siloxane, Claim 13) (evidenced by Volkov pg. 1 col. 1).
	Putnam teaches the coating may be applied to a component in any suitable manner, such as, but not limited to, by conventional solvent assisted spraying, electrostatic spraying, brushing, dipping, and/or adhesive bonding in sheet form, etc. ([0019]).  Putnam does not explicitly teach coating by hot powder-coating; however, Poullos teaches coating process for aircraft applications wherein the coating is applied by electrostatic spraying and a hot flocking technique is used ([0056]).  Poullos teaches the powder coating introduced to the target surface that is at or above the melt temperature of the desired powder coating selected.  Poullos teaches the process allows for conservation of energy and decomposition of the polymer by limiting the time the polymer is at actual melt temperature ([0056]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the electrostatic spraying of Putnam to include a hot flocking technique, as taught in Poullos, in order to conserve energy and limit polymer decomposition.
	Regarding Claim 3, Putnam teaches carbon particles (graphite filler, Claim 14).
	Regarding Claim 4, Putnam teaches a coloring agent (graphite or molybdenum sulfide, Claim 14).
	Regarding Claim 5, Putnam teaches a thickness of 279.4-330.2 microns (0.011-0.013 inch, [0023]).
	Regarding Claims 7-8, Putnam teaches the component is a fan blade ([0020]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam (US 2006/0281861) in view of Poullos (US 2009/0181180) as applied to claims 1-5 and 7-8 above, and further in view of Read (US 2013/0029117).
	Regarding Claim 6, Putnam teaches the aircraft turbomachine component is a metal or composite (Claim 10).  Putnam does not explicitly teach an organic-matrix composite material; however, Read teaches an airfoil for coating with an erosion protection layer, wherein the airfoil substrate is an organic matrix composite material ([0025]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Putnam to be an organic matrix composite, as taught in Read, because it is a known substrate material in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the component of Putnam with a composite substrate as in Read.
	Poullos teaches the powder coating introduced to the target surface that is at or above the melt temperature of the desired powder coating selected.  Poullos does not explicitly teach a temperature of less than or equal to 120C; however, Putnam teaches the coatings can be cured at temperatures from about 140F to about 350F ([0019]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the combined references to include any temperature as taught in Putnam, including those within the claimed range, because Putnam teaches they are suitable temperatures for curing the coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cured coating of the combined references at temperatures as taught in Putnam.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712